Citation Nr: 1812204	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  05-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the cervical spine, C2-7, with spondylosis. 

2.  Entitlement to higher initial ratings for degenerative joint disease of the lumbosacral spine, L5-S1, currently rated as 10 percent since October 1, 2003, and 40 percent since August 23, 2016. 

3.  Entitlement to higher initial ratings for cutaneous neuritis of the anterior aspect of the left thigh, currently rated as 10 percent since October 1, 2003, 20 percent since March 19, 2014, and 30 percent since August 23, 2016.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had periods of active service from January 1977 to October 2003 in the Air National Guard. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran's claims file has since been transferred to the RO in Anchorage, Alaska.

In September 2005, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is associated with the Veteran's claims file. 

In February 2007, the Board remanded all of the issues on appeal for further development. 

In January 2008, the Veteran was informed that the VLJ who conducted the September 2005 hearing was no longer at the Board and that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  He was informed that he had the right to a new hearing.  The Veteran stated that he wanted a new hearing, and in March 2008, he testified before a VLJ via videoconference.  A transcript of the hearing is in the record. 
In a decision in May 2008, the Board denied the claims currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in March 2009, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.

In August 2009, the Board remanded all four issues to the Agency of Original Jurisdiction (AOJ) for additional development.

In July 2011, the Decision Review Officer (DRO) granted the Veteran a higher rating of 20 percent for the degenerative joint disease of the cervical spine, C2-7, with spondylosis, effective October 14, 2003.  In November 2013, the RO granted the Veteran a higher rating of 10 percent for cutaneous neuritis of the anterior aspect of the left thigh, effective October 14, 2003.  Inasmuch as ratings higher than 20 percent and 10 percent are available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2014, the Board denied higher disability ratings for the lumbosacral spine and left thigh disabilities.  The Board also remanded the issue of a higher disability rating for the cervical spine disability for further development. 

The Veteran appealed the two denials of the August 2014 Board decision to the Court.  In February 2015, the Court granted a Joint Motion for Remand filed by the representatives for both parties.  The order vacated the Board's decision as to the denial of higher ratings for cutaneous neuritis of the anterior aspect of the left thigh and degenerative joint disease of the lumbosacral spine and remanded both of the claims to the Board for further proceedings.  The Joint Motion for Remand noted that the Court did not have jurisdiction of the issue of entitlement to a higher rating for degenerative joint disease of the cervical spine since there was no final Board decision on that issue. 

In February 2015, the Veteran was informed that the VLJ who conducted the March 2008 hearing was no longer at the Board and that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  He was informed that he had the right to a new hearing.  The Veteran stated that he wanted a new hearing.

In May 2015, the Board remanded all of the issues on appeal in order for the Veteran to be scheduled for a new Board hearing. 

In May 2015, the Veteran testified before the undersigned VLJ on all of the issues on appeal.  A copy of the transcript is associated with the record.

In September 2015, the Board remanded the appeal to the AOJ for further development.  Upon remand, the AOJ issued another rating decision in November 2017, which increased the disability rating for the left thigh disability to 20 percent, effective from March 19, 2014, and 30 percent, effective from August 23, 2016.  The November 2017 rating decision also changed the effective date of the 10 percent rating for the left thigh disability to October 1, 2003.  The November 2017 rating decision also increased the disability rating for the lumbar spine disability to 40 percent, effective August 23, 2016.  The Veteran continued to appeal, requesting higher disability ratings.  See AB, 6 Vet. App. at 38-39.

The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  

In April 2005, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for headaches.  However, a subsequent November 2017 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2017).

The Board notes that the December 2017 Supplemental Statement of the Case (SSOC) included the issue of entitlement to a higher rating for weakness of the left upper extremity.  However, this issue has not been perfected and certified to the Board.  The Veteran's representative has not argued that this issue is currently on appeal before the Board.  Therefore, the Board will not accept jurisdiction of this issue at this time.

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issue of entitlement to an initial rating higher than 20 percent for degenerative joint disease of the cervical spine, C2-7, with spondylosis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's degenerative joint disease of the lumbosacral spine, L5-S1, has been manifested by forward flexion limited to 30 degrees when considering the Veteran's functional loss and flare-ups, but has not been manifested by ankylosis, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or neurological manifestations.

2.  From October 1, 2003, to March 19, 2014, the Veteran's cutaneous neuritis of the anterior aspect of the left thigh was manifested by mild incomplete paralysis of the anterior crural (femoral) nerve.

3.  From March 19, 2014, to August 22, 2016, the Veteran's cutaneous neuritis of the anterior aspect of the left thigh was manifested by moderate incomplete paralysis of the anterior crural (femoral) nerve.

4.  Since August 23, 2016, the Veteran's cutaneous neuritis of the anterior aspect of the left thigh has been manifested by severe incomplete paralysis of the anterior crural (femoral) nerve.

5.  Since August 23, 2016, the Veteran's cutaneous neuritis of the anterior aspect of the left thigh has been manifested by severe incomplete paralysis of the left external cutaneous nerve.

6.  Since August 23, 2016, the Veteran's cutaneous neuritis of the anterior aspect of the left thigh has been manifested by severe incomplete paralysis in the left obturator nerve.


CONCLUSIONS OF LAW

1.  An initial disability rating of 40 percent, but no higher, is warranted for degenerative joint disease of the lumbosacral spine, L5-S1, since October 1, 2003.  38 U.S.C. §§ 1155, 5107(b), (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  The claim of entitlement to higher initial disability ratings for cutaneous neuritis of the anterior aspect of the left thigh, currently rated as 10 percent since October 1, 2003, 20 percent since March 19, 2014, and 30 percent since August 23, 2016, is denied.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8526, 8629 (2017).


3.  A separate 10 percent disability rating for severe incomplete paralysis of the left external cutaneous nerve, as secondary to the service-connected cutaneous neuritis of the anterior aspect of the left thigh, is warranted, effective August 23, 2016.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8529 (2017).

4.  A separate 10 percent disability rating for severe incomplete paralysis of the left obturator nerve, as secondary to the service-connected cutaneous neuritis of the anterior aspect of the left thigh, is warranted, effective August 23, 2016.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran's representative argued in August 2013 and July 2015 correspondence that the recent VA examinations were inadequate and the representative requested new VA examinations.  The Veteran was subsequently afforded additional VA examinations in September 2016 and January 2017.  The representative has made no assertions that the recently obtained VA examinations are inadequate.  

There has been no other allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Initial Rating Claims

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

B.  Lumbar Spine Claim

The Veteran's degenerative joint disease of the lumbosacral spine is currently rated as 10 percent disabling since October 1, 2003, and 40 percent since August 23, 2016, under Diagnostic Code 5242, which applies to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  As the Veteran has a diagnosis of degenerative joint disease of the lumbar spine, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes under Diagnostic Code 5243 also applies.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. 
§ 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable  ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Court further held that 38 C.F.R. § 4.59 required that all VA examination reports:  "(1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways."  

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Turning to the evidence of record, the service treatment records (STRs) show that in June 2001 the Veteran was in an elevator free-fall accident, and in July 2001 he was in vehicle accident, suffering a spinal injury and several cracked ribs. 

On VA examination in October 2003, the Veteran complained of low back pain.  He rated his pain as usually a 5 on a scale of 1-10.  He stated that his pain was precipitated by lifting.  The Veteran was able to walk approximately one-quarter of a mile, but could not stand longer than 10-15 minutes.  It was noted that he received chiropractic treatment for his back.  On examination, range of motion of the thoracolumbar spine was flexion to 95 degrees and to 90 degrees after repetitive exercise; extension was to 20 degrees and to 15 degrees after repetitive exercise; left lateral flexion was to 35 degrees and to 15 degrees after repetitive exercise; right lateral flexion was 30 to degrees and to 25 degrees after repetitive exercise; left lateral rotation was to 25 degrees and to 30 degrees after repetitive exercise; right lateral rotation was to 35 degrees and to 40 degrees after repetitive exercise.  The combined range of motion was 205 degrees.  The Veteran completed straight leg test to 90 degrees without pain.  He had no paravertebral spasms.  With the exception of the left thigh, all other parts of the legs were accurate for sharp and dull discrimination. 

VA records show that in March 2004 the Veteran was treated for increased back pain.  Range of motion of the lower back appeared decreased by 25 percent.  Subsequent VA records show that the Veteran continued to be treated for low back pain.  

Private medical records show that in September 2005, the Veteran complained of low back pain.  On examination, range of motion of the thoracolumbar spine was flexion to 85 degrees, extension was to 15 degrees, lateral flexion was to 25 degrees bilaterally and lateral rotation was to 25 degrees bilaterally.  The combined range of motion was 200 degrees.  

In September 2005 and March 2008, the Veteran testified that his back disability affects his employment as a housing assistant by limiting his physical abilities, such as climbing ladders and getting on roofs.  See September 2005 Board hearing transcript, page 4; March 2008 Board hearing transcript, page 4.  In March 2008, he testified that he missed 4 to 5 hours per week due to his service-connected disabilities.  See March 2008 Board hearing transcript, page 8.

On VA examination in July 2007, the Veteran reported recurrences of low back pain.  Low back pain and stiffness were present each morning upon arising.  This was relieved after about 15 to 20 minutes of stretching and a hot shower.  Later in the day, if he walked one flight of stairs or lifted greater than about 20 pounds or did repetitive bending, he would develop a recurrence of low back pain and stiffness.  Working on a ladder, standing for about 10 minutes, or walking about 500 to 600 feet also brought on his low back pain.  Stretching the back, resting his back, and taking medication relieved his back pain.  As a result, during his employment, the Veteran stated that he sent others to complete a job that required stair walking.  He rode a cart rather than walking any distance.  He assigned other to check roofs.  He hired home maintenance work done rather than completing the task himself.  He did not do snow shoveling.  He had missed 15 days of work during the past 12 months due to back pain.  The Veteran had no incapacitating episodes of back pain as defined for VA disability evaluation purposes this past year.  

On physical examination in July 2007, the deep tendon reflexes and musculature of the upper and lower extremities were symmetrical and normal.  The VA examiner could not discern weakness of the left upper extremity or left leg, compared to the right, and there was no atrophy or fasciculation.  The Veteran could walk on the tips of his toes, heels of his feet, and sides of his feet.  He was noted to move easily without hesitation.  On examination, range of motion of the thoracolumbar spine was flexion to 90 degrees, extension was to 15 degrees, lateral flexion was to 15 degrees bilaterally, and lateral rotation was to 40 degrees bilaterally.  The combined range of motion was 215 degrees.  Pain was noted at the end of extension only.  There was no additional limitation of motion after repetitive motion.  An EMG-Nerve conduction test of the left lower extremity was normal.  There were no radiculopathy or IVDS.

In May 2010, the Veteran was afforded a VA QTC examination.  The Veteran reported pain in the "low central radiating into both buttocks, the left more than the right."  He could lift no more than 10 pounds and could carry less than 10 pounds.  Bending aggravated the pain, but the physician stated that walking is stopped by the Veteran's left leg weakness before the back pain stopped him.  The Veteran had tenderness in his lumbar spine.  On examination, range of motion of the thoracolumbar spine was flexion to 85 degrees, extension was to 10 degrees, lateral flexion was to 25 degrees bilaterally, and lateral rotation was to 80 degrees bilaterally.  The combined range of motion was 305 degrees.  X-rays showed degenerative changes in the lower thoracic vertebrae and disc spaces and lower lumbar vertebrae and disc spaces.  

On VA examination in May 2013, the Veteran complained of back pain and reported that he missed 26 days of work due to his back disability over the past 12-months.  He uses a cane for ambulation.  The Veteran reported that flare-ups impacted the function of his thoracolumbar spine.  Specifically, he reported approximately 3 to 4 flare-ups per year, during which pain significantly limits his ability to walk and get out of bed.  On examination, range of motion of the thoracolumbar spine was flexion to 80 degrees and extension, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  The combined range of motion was 230 degrees.  There was no objective evidence of painful motion.  There was no additional limitation of motion after repetitive motion.  The Veteran reported functional loss due to pain on motion and disturbance of locomotion.  There was no muscle spasm, tenderness, atrophy, radiculopathy, or other neurological abnormality.  Muscle strength and reflexes were normal.  There was no IVDS.

In March 2014, the Veteran's private physician filled out a Disability Benefits Questionnaire (DBQ) for the thoracolumbar spine, following a physical examination of the Veteran.  At the examination, the Veteran reported flare-ups of the thoracolumbar spine.  Specifically, the Veteran stated that when he went beyond 10 days between adjustments, his pain and stiffness were exacerbated.  On examination, range of motion of the thoracolumbar spine was flexion to 65 degrees, extension was to 10 degrees (with pain beginning at 10 degrees), lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 25 degrees bilaterally.  The combined range of motion was 165 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  He did not have any additional limitation in ranges of motion following repetitive-use testing.  The Veteran had functional loss and/or functional impairment of the lumbar spine; specifically, he had some stiffness, which the physician said was typical of the Veteran's age.  The Veteran had less movement than normal and pain on movement (specifically, pain on extension at 10 degrees).  He also had localized tenderness or pain to palpation, and guarding or muscle spasms of the lumbar spine.  His guarding and muscle spasms were not severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran only experienced numbness in his left leg/thigh without pain or radiation.  He did not have any other signs or symptoms of radiculopathy.  The straight leg raising test was negative.  The physician found that the lumbar spine disorder affected the Veteran's work by making it difficult for him with stairs and ladders.

In March 2015, the Veteran's private chiropractor submitted a medical opinion following a review of his treatment records for the Veteran.  The Veteran told the chiropractor that in the last month, he had missed work due to his neck and/or back symptoms on 15 days.  Dr. K.L. opined that the signs and symptoms from the Veteran's cervical spine and lumbar spine disc disease were severe enough to have required prescribed bed rest and treatment (specifically on the 15 dates listed by the Veteran) by a physician.  The chiropractor found that the Veteran had decreased range of motion of the lumbar regions due to degenerative joint disease and pain; however, Dr. K.L. did not provide specific measurements.  The Veteran had chronic lumbar paraspinal spasms.

At his May 2015 Board hearing, the Veteran testified that his degenerative joint disease of the lumbosacral spine has increased in severity since his May 2013 VA examination, and that his functional loss during flare-ups was worse than noted in the May 2013 VA examination report.  See May 2015 Board hearing transcript, page 5.  He reported flare-ups of the lumbar spine that occurred 2-3 times per week.  Id. at 7.

In July 2015, the Veteran submitted requests for leave or approved absence from his employer for back and neck pain.  The Veteran requested 12 days of leave from February 2015 to June 2015 for his back and neck pain.

On August 23, 2016, the Veteran was afforded a VA spine examination.  At the examination, the Veteran reported flare-ups of the lumbar spine.  He also described functional loss and/or functional impairment of the lumbar spine - specifically, when bending, lifting, standing, ambulating.  On examination, range of motion of the thoracolumbar spine was flexion to 60 degrees, extension was to 10 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 20 degrees bilaterally.  The combined range of motion was 150 degrees.  The examiner determined that the range of motion itself did not contribute to functional loss.  Pain was noted with all of the ranges of motion and caused functional loss.  There was evidence of pain with weight-bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner stated that pain and lack of endurance would significantly limit functional ability with repeated use over a period of time.  Specifically, the examiner estimated that the range of motion of the thoracolumbar spine after repeated use would be flexion to 30 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  The combined range of motion would be 75 degrees.  The examiner also found that pain, fatigue, and lack of endurance would significantly limit the functional ability of the lumbar spine with flare-ups.  Specifically, the examiner estimated that the range of motion of the thoracolumbar spine during a flare-up would be flexion to 30 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  The combined range of motion would be 75 degrees.  

The August 2016 VA examiner found that the Veteran did not have ankylosis of the spine.  The Veteran did not have IVDS of the thoracolumbar spine.  He had localized tenderness, guarding, and muscle spasms of the lumbar spine that resulted in an abnormal gait or abnormal spinal contour.  The examiner found that the Veteran does not have radicular pain or any other signs of symptoms due to radiculopathy.  The straight leg raising test was negative.  The Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.  He did not have any scars related to his lumbar spine.  His lumbar spine affected his ability to work by disturbing his standing, ambulating, bending, lifting, pushing, carrying, squatting, and pulling.  The examiner found that the Veteran would be able to perform moderate work with the restrictions of lifting less than 50 pounds and occasional run/carry/climb.  The Veteran would be able to perform light work with the restrictions of lifting up to 10 pounds.  The examiner stated that the following could be done safely within an 8 hour workday: lifting/carrying, push/pull, bending/twisting, kneel/squat, stand, sit, climb, drive, walk, grasping/gripping, and/or keyboarding.  The Veteran would have the restriction of no reaching overhead.  He would be able to work with the accommodation of allowing him to change positions every 15-30 minutes.  

The Board will begin by addressing the 10 percent disability rating in effect for the lumbar spine disability prior to August 23, 2016, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a 40 percent disability rating prior to August 23, 2016.  Specifically, the evidence establishes that the Veteran's lumbar spine has been manifested by forward flexion limited to 30 degrees, when the Veteran's functional loss and flare-ups are taken into consideration.  Id.  

Throughout the appeal, the Veteran has reported flare-ups, increased symptoms after repetitive use over time (such as standing or walking for an extended period of time), and constant pain of the lumbar spine.  At the August 23, 2016, VA examination, the VA examiner noted that the Veteran was not experiencing a flare-up during the examination and was not being examined immediately after repetitive use over time.  However, the examiner found that pain, fatigue, and lack of endurance would significantly limit the Veteran's functional ability during a flare-up.  Pain and lack of endurance would also significantly limit the Veteran's functional ability with repeated use over time.  The examiner estimated that the Veteran's flexion of the lumbar spine would be limited to 30 degrees during a flare-up and to 30 degrees with repeated use over time.  Based on this evidence, the Veteran was afforded a 40 percent rating for his lumbar spine, effective August 23, 2016.  A 40 percent disability rating is warranted under Diagnostic Code 5242 when the forward flexion of the lumbar spine is limited to 30 degrees or less.  38 C.F.R. § 4.71a.  Throughout the appeal, the Veteran has consistently reported flare-ups and functional loss of the lumbar spine.  The only medical opinion estimating the loss of range of motion of the lumbar spine during a flare-up or during repeated use over time is the August 23, 2016, VA medical opinion.  There are no contrary medical opinions.  As the Veteran has consistently reported flare-ups and functional loss of the lumbar spine throughout the entire appeal period, the Board finds that in giving the Veteran the benefit of the doubt, his forward flexion of the lumbar spine has been limited to 30 degrees throughout the entire appeal period during a flare-up and/or with repeated use over time.  

Thus, the Board finds that the Veteran is entitled to an initial disability rating of 40 percent for his service-connected lumbar spine disability since October 1, 2003, the effective date of service connection.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Veteran is now in receipt of a 40 percent disability rating for the lumbar spine disability for the entire appeal period.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Specifically, throughout the appeal period, ankylosis was not demonstrated by the Veteran's ranges of motion of the lumbar spine, albeit limited, at the VA and private examinations.  The August 2016 VA examiner also made a specific determination that the Veteran did not have ankylosis of his lumbar spine in the examination report.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Further, the VA and private treatment records do not document that the Veteran's lumbar spine is ankylosed.  Here, there is no medical evidence of ankylosis to warrant a disability rating in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Additionally, at the VA and private spine examinations, incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician were not demonstrated.  The VA and private treatment records do not document incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.  The Board notes that at the July 2007 VA examination and in a March 2015 private treatment record, the Veteran reported missing 15 days of work due in part to his back pain.  In July 2015, the Veteran submitted requests for leave or approved absence from his employer for back and neck pain.  The Veteran requested 12 days of leave from February 2015 to June 2015 for his back and neck pain.  However, these amounts of leave do not equal at least 6 weeks during the past 12 months to warrant a higher disability rating.  Additionally, the evidence does not establish that the Veteran was forced to take leave from work due to incapacitating episodes from his lumbar spine disability.  Thus, this evidence does not warrant a disability rating in excess of 40 percent for the lumbar spine under this alternate code.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 40 percent for his service-connected lumbar spine disability at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the evidence of record does not establish that this additional pain and flare-ups have caused the lumbar spine to be ankylosed in an unfavorable position at any point or have caused incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's lumbar spine must demonstrate ankylosis in an unfavorable position or incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months.  Thus, even when considering the Veteran's additional pain and flare-ups, the requirements for a higher rating for the lumbar spine disability are not met.  Accordingly, the Board finds the current 40 percent evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his lumbar spine disability.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Board has considered the application of the remaining diagnostic codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's lumbar spine, but finds none are raised by the medical evidence.  

Further, the Board finds that a separate disability rating for neurologic impairment of the Veteran's lumbar spine disability is not warranted at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1.  At his May 2015 Board hearing, the Veteran testified to experiencing numbness in both legs.  See Board Hearing transcript, page 14.  The Veteran also reported a bladder control problem at the hearing, but did not know if that was linked to his lumbar spine.  Id. at 16.  He denied erectile dysfunction at the hearing.  Id.  The Veteran is already service-connected for a neurological disability of the left thigh, and the evidence of record does not support the Veteran's lay statements of neurological manifestations.  At the October 2003, May 2013, and August 2016 VA examinations and in the March 2014 DBQ, straight leg raising testing (which is suggestive of radiculopathy) was negative.  At the October 2003 VA examination, the Veteran denied any penis, testicles, or rectum problems, and only reported numbness of his left thigh (which is already service-connected).  At the September 2005 private examination, the Veteran only reported radiation of pain into the left thigh.  At the July 2007 VA examination, the Veteran denied bowel, bladder, or sex function changes.  The July 2007 VA examiner found that there had been no persistent complaint consistent with a radiculopathy involving the left leg and that there were no radicular symptoms or paresthesia present in the left leg.  The July 2007 EMG-nerve conduction test of the left lower extremity was normal.  The May 2013 and August 2016 VA examiners found that the Veteran did not have radiculopathy or any other neurological abnormalities due to the lumbar spine disability.  The March 2014 DBQ found that the Veteran only had numbness in the left thigh and did not have any other signs or symptoms of radiculopathy.  The VA and private treatment records do not provide any evidence contrary to that obtained at the VA examinations.  Thus, additional separate disability ratings under the neurological codes are not warranted for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.124a.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, an initial 40 percent disability rating, but no higher, is warranted for the degenerative joint disease of the lumbosacral spine, L5-S1, at any time during the appeal period.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Left Thigh Claim

The Veteran's cutaneous neuritis of the anterior aspect of the left thigh is currently rated as 10 percent disabling since October 1, 2003, 20 percent disabling since March 19, 2014, and 30 percent disabling since August 23, 2016, under Diagnostic Codes 8629 and 8526.  38 C.F.R. § 4.124a.

Diagnostic Code 8629 pertains to the external cutaneous nerve of the thigh.  A 10 percent rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  A 10 percent disability rating is the maximum schedular rating under Diagnostic Code 8629.  38 C.F.R. § 4.124a.

Diagnostic Code 8526 provides ratings for paralysis of the anterior crural (femoral) nerve.  Diagnostic Code 8526 provides that mild incomplete paralysis is rated as 10 percent disabling.  Moderate incomplete paralysis is rated as 20 percent disabling.  Severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the anterior crural nerve with paralysis of the quadriceps extensor muscles is rated as 40 percent disabling.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.   

By way of history, in a December 2003 rating decision, the Veteran was originally awarded service connection for cutaneous neuritis of the anterior aspect of the left thigh and assigned a noncompensable rating, effective October 14, 2003, under 38 C.F.R. § 4.124a, Diagnostic Code 8629, which pertains to the external cutaneous nerve of the thigh.  At the initial VA examination in October 2003, the Veteran was diagnosed with cutaneous neuritis of the anterior aspect of the left thigh.  No other nerves were identified.

In a November 2013 rating decision, the AOJ increased the cutaneous neuritis of the anterior aspect of the left thigh to 10 percent, effective October 14, 2003, under 38 C.F.R. § 4.124a, Diagnostic Code 8526, which pertains to paralysis of the anterior crural (femoral) nerve.  The AOJ switched the diagnostic code because at the recent VA examination in May 2013, the VA examiner found the external cutaneous nerve of the left thigh to be normal.  However, the anterior crural (femoral) nerve of the left lower extremity was affected by mild incomplete paralysis.  The evidence dated between the October 2003 VA examination and the May 2013 VA examination does not establish that both the external cutaneous nerve and the anterior crural nerve were affected by the service-connected left thigh disability.  Accordingly, the AOJ rated the service-connected disability under a new diagnostic code pertaining to the anterior crural nerve.  38 C.F.R. § 4.124a.

Since the November 2013 rating decision, the Veteran has only been rated under Diagnostic Code 8526, which pertains to paralysis of the anterior crural (femoral) nerve.  38 C.F.R. § 4.124a.  The 10 percent rating under Diagnostic Code 8526 was made retroactively effective back to the effective date of service connection (October 1, 2003).

Turning to the evidence of record, on Medical Board evaluation in January 2003 during service, following the Veteran's injury in a vehicle accident, the Veteran had persistent numbness over the left thigh and weakness of the left leg.  The sensory examination showed diminished light touch and pinprick perception over the superior and lateral left thigh.  EMG and nerve conduction studies on the left lower extremity showed evidence of peroneal neuropathy.  

On VA examination in October 2003, the Veteran denied any current treatment for his left thigh.  He did not use a walker or assistive device.  The VA examiner reported an area of numbness of the left thigh that measured 18 cm. by 14 cm.  On the anterior aspect of the left thigh, the Veteran was insensitive to sharp or dull stimuli.  He was diagnosed with cutaneous neuritis of the anterior aspect of the left thigh. 

Private records, dated in September 2005, show that the Veteran had slight radiation of pain into the left anterior thigh with intermittent tingling and aching.  The left thigh affected his work after sitting for prolonged periods of time and other activities that required long periods of sitting and standing.  Upon examination, the private chiropractor found that the radiating pain into the left anterior thigh was slight.

At his September 2005 Board hearing, the Veteran testified that the left thigh "doesn't affect me from walking," but does cause numbness.  See September 2005 Board Hearing transcript, page 5.  The Veteran denied any current treatment for his left thigh.  Id. at 6.

On VA examination in July 2007, the Veteran reported constant left leg numbness present on the left anterior, anteromedial and anterolateral thigh.  He stated this had been constantly present since his injury in 2001.  He indicated that when he is sitting in a chair, after 30 to 45 minutes, the entire left leg will seem to go to sleep, but this is relieved very quickly with movement of the left leg and foot.  His strength was normal.  The examiner found that "the distribution of the sensory deficit of this man's complaint is in the distribution of the femoral cutaneous nerve of the left thigh, but no clinical signs of radiculopathy."  The Veteran had normal leg strength, symmetrical reflexes, and negative straight leg raise test.  There was no weakness of the left leg compared to the right, and there was no atrophy or fasciculations.  The Veteran did not have any other radicular symptoms or paresthesia present in the left leg, and had had never experienced paresthesia below the left knee.  On neurosensory testing, the Veteran had an approximate 9 inch wide by 10 inch long area of decreased pinprick sensation localized to the anterior aspect of the left thigh.  This area ended above the knee.  The Veteran was diagnosed with meralgia paresthetica of the left thigh.  Nerve studies, to include an EMG, were normal.  

At his March 2008 Board hearing, the Veteran testified that his left thigh was not sensitive to touch and was numb.  See March 2008 Board Hearing transcript, page 7.  He testified that the when he was sitting does, his left leg would fall asleep more often if he was not using it.  Id.  Standing was a problem for the Veteran because his left leg would go to sleep.  Id. at 9.

In May 2010, the Veteran was afforded a VA QTC examination.  The examiner found that there was a large patch of anterior left thigh and lower abdomen with reduced sensitivity, which became particularly noticeable after about ten minutes of standing.  Because of weak thigh muscles, the Veteran walked with a stick and had to rest after about ten minutes.  He could not manage more than one flight of stairs at a time and had problems on uneven inclines and surfaces.  He never ran, exercised in a gymnasium, or played sports.  The Veteran walked slowly, used a walking stick, and dragged his left leg.  The left hip and knee were normal, and muscle power was only slightly weaker on the left than the right.  There was an area of anaesthesia 9 inches wide (from just beyond the midline to lateral to a vertical line at the level of the anterior superior iliac spine) to 14 inches wide cranio-caudal, starting about 1/3rd distance between the pubis and umbilicus down to about the mid-thigh.  There was anaesthesia to both soft touch and pinprick.  There was no discoordination.

In May 2013, the Veteran was afforded another VA examination.  Following a review of the Veteran's claims file and a physical examination of the Veteran, the VA examiner diagnosed the Veteran with left thigh meralgia parethetica, traumatic.  The examiner found that the Veteran had mild numbness in the left lower extremity without constant or intermittent pain and without paresthesias and/or dysesthesias.  He had full muscle strength and normal reflexes.  The sensory examination was normal.  His gait was abnormal.  The Veteran reported weakness of his left lower extremity that required the use of a cane (low propulsion).  The anterior crural (femoral) nerve of the left lower extremity was affected by mild incomplete paralysis.  The external cutaneous nerve of the left thigh was normal.  The left thigh disability did not impact the Veteran's ability to work.  After a review of the claims file, the examiner found the left thigh disability had remained the same since the Veteran's initial injury.

On March 19, 2014, the Veteran's private physician filled out a DBQ for the thoracolumbar spine, following a physical examination of the Veteran.  The physician found that the Veteran had moderate paresthesias of the left thigh.  The Veteran had numbness, but no pain radiation.  The physician marked the overall severity of the left leg as moderate.

At his May 2015 Board hearing, the Veteran testified that when standing, his left leg would go numb.  See May 2015 Board Hearing transcript, page 12.  He reported that he had to move his leg around when sitting to alleviate the numbness several times per day.  Id. at 14.  The Veteran testified that the left thigh had worsened in the last five years as he used to be able to be more mobile, lift things, and go up and down stairs/ladders.  Id. at 15.  He stated that if he stood on his left leg and put too much weight on it, he would fall down because the whole leg goes numb.  Id. at 15, 22.  The Veteran testified that his left leg will go numb within a few minutes of standing without being able to move around.  Id. at 22.  He stated that the numbness from the top of his thigh had radiated to the bottom of the thigh as well.  Id.  He testified that he would fall down without his cane.  Id. at 23.  He fell down once or twice a week because of the numbness of his left thigh.  Id. 

In a July 2015 medical opinion, the Veteran's private physician opined that the cutaneous neuritis of the anterior aspect of the left thigh was currently manifested by moderate incomplete paralysis.  The physician reasoned that the Veteran had 4/5 movement against gravity with some resistance of the left quad muscle and hamstring "muscle subgrade 4-: slight movement against resistance."  The Veteran also had none to slight perception of soft touch and sharp/dull of anterior and lateral left thigh down to the knee.

An October 2015 private chiropractic treatment record documents "some" left anterior thigh numbness.

On August 23, 2016, the Veteran was afforded a VA nerves examination.  The Veteran reported moderate to severe numbness, tingling, and pins and needles sensation within four inches of his lower left thigh to three inches about his left knee.  He especially felt these symptoms when he sat for longer than 20 minutes at a time.  His left foot would go to sleep during this time.  The examiner determined that the Veteran had severe intermittent pain, severe parasthesias and/or dysesthesias, and severe numbness in his left lower extremity.  His muscle strength was normal.  He did not have muscle atrophy.  His reflexes were absent in his left knee and ankle.  The Veteran's sensation was absent in his upper anterior thigh and thigh/knee of the left lower extremity.  He had normal sensation in his lower leg/ankle and foot/toes of the left lower extremity.  His gait was abnormal due to guarding and a slow, cautious gait listing left related to cutaneous neuritis.  The examiner stated that the current disability was a progression of the previously service-connected diagnosis.  In this regard, the examiner found that the Veteran's anterior crural (femoral) nerve of the left leg was manifested by severe incomplete paralysis.  The left obturator nerve and the left external cutaneous nerve of the thigh were also manifested by severe incomplete paralysis.  The examiner stated that the Veteran used a cane constantly to stabilize and reduce weight in order to better tolerate back pain.  The examiner determined that the left thigh disability did not impact the Veteran's ability to work.  The Veteran would be able to do moderate work with the restrictions of lifting less than 50 pounds and occasional run/carry/climb.  The Veteran would be able to perform light work with the restrictions of lifting up to 10 pounds.  The examiner stated that the following could be done safely within an 8 hour workday: lifting/carrying, push/pull, bending/twisting, kneel/squat, stand, sit, climb, drive, walk, grasping/gripping, and/or keyboarding.  The Veteran would have the restriction of no reaching overhead.  He would be able to work with the accommodation of allowing him to change positions every 15-30 minutes.  

In January 2017, the Veteran was provided another VA nerves examination.  The Veteran stated that the numbness and pain had gotten worse over the last three years.  He had constant mild pain, severe paresthesias and/or dysesthesias, severe numbness, and severe intermittent pain in the left lower extremity.  He had decreased muscle strength (4/5 meaning active movement against some resistance) in the left lower extremity.  He did not have muscle atrophy.  His reflexes were normal.  The Veteran's sensation testing for light touch was absent in the upper anterior thigh and thigh/knee of the left lower extremity, and was decreased in the lower left leg/ankle and left foot/toes.  His gait was abnormal due to weakness of the left leg and the Veteran used a cane regularly for this.  The examiner found that the Veteran's anterior crural (femoral) nerve of the left leg was manifested by moderate incomplete paralysis.  The examiner did not provide an opinion regarding the obturator and external cutaneous nerves of the L thigh.  Regarding functional impairment, the examiner determined that the left thigh disability affected the Veteran's work in the office in that it was harder for him to negotiate stairs and he had to use his arm to support himself going upstairs.  He had to use a cane to support himself getting up steps.  The examiner stated that the disability did not affect the Veteran's actual job functions, just his ability to get around.  

Initially, at the August 23, 2016, VA examination, the VA examiner found that three nerves were simultaneously affected by the Veteran's service-connected left thigh disability.  The examiner stated that the current diagnosis was a progression of the prior service-connected diagnosis.  Prior to this date, only one nerve at a time was affected by the service-connected left thigh disability.  In pertinent part, the examiner found that the Veteran had severe incomplete paralysis of the external cutaneous nerve of the left thigh.  The January 2017 VA examination did not state that the left thigh disability was no longer affected by the external cutaneous nerve of the left thigh, and failed to provide any opinion regarding the severity of this nerve.  Diagnostic Code 8629 pertains to the external cutaneous nerve of the thigh.  A 10 percent rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  Thus, in giving the Veteran the benefit of the doubt, the Board finds that, effective August 23, 2016, the Veteran is entitled to a separate 10 percent disability rating for his severe incomplete paralysis of the external cutaneous nerve of the left thigh, under 38 C.F.R. § 4.124a, Diagnostic Code 8629.  A 10 percent disability rating is the maximum schedular rating under Diagnostic Code 8629.  38 C.F.R. § 4.124a.  

Turning to the left obturator nerve, the August 23, 2016, VA examiner found that the Veteran's left thigh disability was manifested by severe incomplete paralysis to the left obturator nerve.  The January 2017 VA examination did not state that the left thigh disability was no longer affected by this nerve, and failed to provide any opinion regarding the severity of this nerve.  Thus, in giving the Veteran the benefit of the doubt, the Board finds that effective August 23, 2016, the left obturator nerve was affected by severe incomplete paralysis.  A 10 percent rating is assigned for the left obturator nerve, effective August 23, 2016.  38 C.F.R. § 4.124a, Diagnostic Code 8528.  Under Diagnostic Code 8528, a 10 percent rating is warranted for severe incomplete paralysis of the obturator nerve.  38 C.F.R. § 4.124a.  A 10 percent rating is the maximum schedular rating available under this code.  Prior to August 23, 2016, the obturator nerve was not identified by a physician as causing the Veteran any problems or as being associated with the service-connected left thigh disability.  Thus, since August 23, 2016, the Board finds that the Veteran is entitled to a separate disability rating of 10 percent for his severe incomplete paralysis of the left obturator nerve, as secondary to the service-connected cutaneous neuritis of the anterior aspect of the left thigh.  38 C.F.R. § 4.124a.

The Board will now turn its discussion to the Veteran's left anterior crural nerve, which as stated is rated under Diagnostic Code 8526.  38 C.F.R. § 4.124a.  In the November 2013 rating decision, the AOJ assigned a 10 percent rating under Diagnostic Code 8526, which was made retroactively effective back to the effective date of service connection (October 1, 2003).  Thus, for the entire appeal period, the Veteran has been rated under Diagnostic Code 8526.  38 C.F.R. § 4.124a.  The left anterior crural nerve is currently rated as 10 percent disabling since October 1, 2003, 20 percent disabling since March 19, 2014, and 30 percent disabling since August 23, 2016.  38 C.F.R. § 4.124a.

The Board will begin by discussing the 10 percent rating in effect for the left anterior crural nerve from October 1, 2003, to March 18, 2014.  Mild incomplete paralysis is rated as 10 percent disabling under Diagnostic Code 8526.  A higher rating of 20 percent is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

From October 1, 2003, to March 18, 2014, the Board finds that the left anterior crural nerve was manifested by mild incomplete paralysis, which warrants the current 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  Specifically, upon examination in September 2005, the Veteran's treating private chiropractor found that the radiating pain into the Veteran's left anterior thigh was slight.  The May 2013 VA examiner determined that the anterior crural (femoral) nerve of the left lower extremity was affected by mild incomplete paralysis.  Following a physical examination of the Veteran and a review of the claims file, the examiner found that the left thigh disability had remained the same since the Veteran's initial injury (i.e., mild).  Additionally, the Veteran's documented symptoms throughout this appeal period support that the disability was manifested by no worse than mild symptoms.  Specifically, at the October 2003 VA examination, the Veteran denied any current treatment for his left thigh.  At his September 2005 Board hearing, the Veteran testified that the left thigh did not  affect his walking.  See September 2005 Board Hearing transcript, page 5.  He denied any current treatment for his left thigh.  Id. at 6.  On VA examination in July 2007, the Veteran had normal leg strength, symmetrical reflexes, and negative straight leg raise test.  There was no weakness of the left leg compared to the right, and there was no atrophy or fasciculations.  Nerve studies, to include an EMG, were normal.  At the May 2010 VA QTC examination, the left hip and knee were normal, and muscle power was only slightly weaker on the left than the right.  There was no discoordination.  The May 2013 VA examiner found that the Veteran had mild numbness in the left lower extremity without constant or intermittent pain and without paresthesias and/or dysesthesias.  He had full muscle strength and normal reflexes.  The sensory examination was normal.  The left thigh disability did not impact the Veteran's ability to work.
The Board notes that the Veteran was not using a cane at the October 2003 VA examination, and began using a cane at the May 2010 VA examination.  However, the May 2013 VA examiner noted the Veteran's use of a cane at the examination and his abnormal gait, and still found that his disability was mild.  

The Board finds that the aforementioned evidence supports that the service-connected disability was manifested by no more than mild symptomatology during the appeal period.  Accordingly, the Board finds that the left anterior crural nerve was manifested by mild incomplete paralysis from October 1, 2003, to March 18, 2014, which warrants the current 10 percent initial disability rating.  A disability rating in excess of 10 percent from October 1, 2003, to March 18, 2014, is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The Board will now discuss the 20 percent rating in effect for the left anterior crural nerve from March 19, 2014, to August 22, 2016.  Moderate incomplete paralysis is rated as 20 percent disabling under Diagnostic Code 8526.  A higher rating of 30 percent is warranted for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

From March 19, 2014, to August 22, 2016, the Board finds that the left anterior crural nerve was manifested by moderate incomplete paralysis, which warrants the current 20 percent rating.  In the March 19, 2014, DBQ, the private physician rated the left thigh disability as moderate.  At the May 2015 Board hearing, the Veteran described his service-connected disability as severe, testifying that he had to use a cane constantly so he did not fall down from the numbness in his leg.  He reported falling down 1-2 times per week.  After an examination of the Veteran, his treating private physician medical opinion characterized the service-connected disability as moderate in a July 2015 medical opinion.  Presumably, the private physician considered the Veteran's current use of a cane in forming the medical opinion.  An October 2015 private chiropractic treatment record only documented "some" left anterior thigh numbness.  Additionally, the August 23, 2016, VA examination noted that the Veteran's constant use of a cane was to better tolerate his back pain (and not for his left thigh symptoms).  There are no VA examinations dated during this time period, and thus no other medical opinions regarding the severity of the service-connected disability, besides from the private medical opinions submitted by the Veteran.  

Accordingly, the Board finds that the left anterior crural nerve was manifested by moderate incomplete paralysis from March 19, 2014, to August 22, 2016, which warrants the current 20 percent rating.  A disability rating in excess of 20 percent from March 19, 2014, to August 22, 2016, is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The Board will now discuss the 30 percent rating in effect for the left anterior crural nerve since August 23, 2016.  Severe incomplete paralysis is rated as 30 percent disabling under Diagnostic Code 8526.  A higher rating of 40 percent is warranted for complete paralysis of the anterior crural nerve with paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

Since August 23, 2016, the Veteran is not entitled to a disability rating in excess of 30 percent for the left anterior crural nerve, as the nerve has not been manifested by complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  At both the August 23, 2016, VA examination and at the January 2017 VA examination, the VA examiners found that the left anterior crural nerve was manifested by incomplete paralysis.  The treatment records dated since August 23, 2016, do not provide any contrary evidence.  Accordingly, a disability rating in excess of 30 percent since August 23, 2016, is denied.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The Board has considered the application of the remaining diagnostic codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's service-connected disability, but finds none are raised by the medical evidence.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of higher initial ratings for cutaneous neuritis of the anterior aspect of the left thigh, currently rated as 10 percent since October 1, 2003, 20 percent since March 19, 2014, and 30 percent since August 23, 2016, at any time during the appeal period.  However, a separate 10 percent disability rating for severe incomplete paralysis of the left external cutaneous nerve, as secondary to the service-connected cutaneous neuritis of the anterior aspect of the left thigh, is warranted, effective August 23, 2016.  Additionally, a separate disability rating of 10 percent for severe incomplete paralysis of the left obturator nerve, as secondary to the service-connected cutaneous neuritis of the anterior aspect of the left thigh, is granted, effective August 23, 2016.  The claim is denied in part and granted in part.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.

In an August 2013 correspondence, the Veteran's representative argued that the left thigh claim should be referred to the Director of Compensation Service (Director) for extraschedular consideration.  Specifically, the representative argued that the Veteran's symptoms of abnormal ambulation and the constant use of a cane for his lower extremity weakness was not contemplated under the current rating criteria.
The Court has considered whether the Board has the authority to review a decision by the Director that awards an extraschedular disability rating under 38 C.F.R. 
§ 3.321(b)(1) (2017).

The Court held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director. 

Considering the question of whether the Board has the requisite experience to assign an extraschedular rating, the Court noted that the Board considers the average impairment in earning capacity in every decision involving the rating schedule.  Although "average impairment in earning capacity is not a clearly defined standard," the fact that "average impairment in earning capacity" forms the basis for the entire rating schedule, and simultaneously serves as a limiting principle on the Secretary's discretion in 38 C.F.R. § 3.321(b), is sufficient to establish a "judicially manageable standard."  The Court did not, at this time, provide the Board with further guidance as to how such ratings should be determined, other than noting that frequently, such as when rating a disability by analogy, the Board goes beyond mere mechanical application of the rating schedule. 

The Court also addressed what must be included in a decision by the Director, holding that "to allow for a proper review, the Board must have before it an actual decision complete with a statement of reasons or bases."  It is insufficient for the Director to issue a decision assigning an extraschedular rating that merely states that "an extraschedular rating of 10% is warranted."  Rather, as with a decision by the AOJ, a decision by the Director must "provide a statement of reasons for the decision and a summary of the evidence considered."

Here, because the schedular ratings for the Veteran's cutaneous neuritis of the anterior aspect of the left thigh fully addresses his symptoms, which include mainly numbness, weakness, abnormal ambulation, and the constant use of a cane for his lower extremity weakness, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the cutaneous neuritis of the anterior aspect of the left thigh with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 8526, 8528, 8529, 8629.  The Board finds that these criteria contemplate the Veteran's level of disability and symptomatology.  The Board notes that numbness, weakness, abnormal ambulation, and the constant use of a cane for his lower extremity weakness are not specifically addressed under the rating criteria.  The rating criteria rate the disability based on its overall symptomatology (mild, moderate, severe).  The Veteran's symptoms of numbness, weakness, abnormal ambulation, and the constant use of a cane for his lower extremity weakness were considered and addressed in assigning him the above disability ratings, and in determining whether his disability was mild, moderate, or severe.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  The criteria for his current schedular ratings more than reasonably describe the Veteran's disability level and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  Throughout the appeal, the Veteran has been employed.  He has alleged that he has missed time from work due to his service-connected disabilities; however, he has never alleged that he is currently unemployed due to his service-connected disabilities.  The loss of time from work is contemplated in his current disability ratings.  Therefore, consideration of a TDIU is not warranted.  


ORDER

An initial disability rating of 40 percent, but no higher, for degenerative joint disease of the lumbosacral spine, L5-S1, is granted, effective October 1, 2003. 

The claim of entitlement to higher initial ratings for cutaneous neuritis of the anterior aspect of the left thigh, currently rated as 10 percent since October 1, 2003, 20 percent since March 19, 2014, and 30 percent since August 23, 2016, is denied.

A separate disability rating of 10 percent for severe incomplete paralysis of the left external cutaneous nerve of the thigh, as secondary to the service-connected cutaneous neuritis of the anterior aspect of the left thigh, is granted, effective August 23, 2016.

A separate disability rating of 10 percent for severe incomplete paralysis of the left obturator nerve, as secondary to the service-connected cutaneous neuritis of the anterior aspect of the left thigh, is granted, effective August 23, 2016.


REMAND

Initially, the AOJ last associated with the Veteran's claims file records of his VA treatment in October 2017.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, the Board previously remanded the Veteran's claim for a VA examination in September 2015.  Since that time, new case law was issued by the Court.  The Veteran most recently was afforded a VA examination to determine the current nature and severity of his service-connected cervical spine disability in August 2016.  The Board finds this examination to be inadequate.  The VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's cervical spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  All of these measurements provided in degrees are necessary for the examination to be considered adequate under the new case law of Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, a retroactive medical opinion addressing the Correia requirements is necessary, as the claim has been on appeal since October 2003.  Accordingly, the Board finds that an updated VA examination and medical opinion are needed before the Veteran's claim can be adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since October 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease of the cervical spine, C2-7, with spondylosis.  The claims file and a copy of this REMAND must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examination report must include ranges of motion of the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss from October 2003 to the present.  

In particular, with respect to flare-ups and repeated use over time, the examiner should identify any functional loss caused by flare-ups and repeated use over time, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive motion.  If the examination is not taking place during a flare-up or repeated use over time, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and repeated use over time, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

A complete rationale must be provided for any opinions expressed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


